Citation Nr: 0928336	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-17 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, H.D. and W.D.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from February 1944 to 
November 1945.           He died in 2005. The appellant is 
his surviving spouse.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In March 2008, the appellant testified during a hearing at 
the RO before the undersigned Veterans Law Judge, and a 
transcript of the proceeding is of record. The Board 
previously remanded this matter for additional development in             
May 2008, and the case has since returned for appellate 
review and disposition.


FINDINGS OF FACT

1.	The Veteran died in 2005. 

2.	According to the certificate of death, the immediate 
cause of the Veteran's death was cardiorespiratory arrest. 
The underlying causes of death were hypostatic 
pneumonia/renal failure, and metastatic prostate cancer.

3.	A disability incurred in or aggravated by service did 
not cause or contribute substantially or materially to the 
Veteran's death.


CONCLUSION OF LAW

The criteria to establish service connection for the cause of 
the Veteran's death are not met. 38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the appellant of what evidence would 
substantiate the claim on appeal through VCAA correspondence 
dated from March 2005 to September 2008 which notified her as 
to each element of satisfactory notice set forth under the 
Pelegrini II decision. The May 2006 Statement of the Case 
(SOC) explained the general criteria pertaining to 
establishing entitlement to the benefit sought, and provided 
citation to the corresponding law and regulations. The VCAA 
notice further indicated the joint obligation between VA and 
the appellant to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 

During the pendency of this appeal, the Court issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007) which 
set forth a new standard as to notice under the VCAA 
pertaining to a claim for DIC benefits under 38 U.S.C.A. § 
1310 (where premised upon service-connected disability). 
Generally, the notice provided must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected. 
The Board's prior May 2008 remand specifically directed that 
the appellant receive a supplemental VCAA notice letter that 
comported with the holding in Hupp.      The RO/AMC has since 
provided notice correspondence dated May 2008 and September 
2008 which does not fully comply with Hupp standard.  

However, the history of this case reveals a continued pattern 
since well before the Board's May 2008 remand that the 
appellant's current address of record is not on file; that 
all correspondence sent to her has been returned as 
undeliverable, and that VA's attempts to secure an alternate 
current address have been unsuccessful. 

Under the law, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a).  Additionally, it has been previously held that in 
the normal course of events, it is the burden of the claimant 
to keep VA apprised of his whereabouts.  If the claimant does 
not do so, "there is no burden on the part of the VA to turn 
up heaven and earth to find him." Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).   

Due to the appellant's failure to keep VA apprised of her 
whereabouts, she has foreclosed any further effort by VA to 
notify her of necessary information, and it cannot be 
determined that a corrective Hupp-compliant notice would have 
any benefit to the appellant. In any event, the appellant 
based upon her hearing testimony by all indication is aware 
of what were the Veteran's service-connected disabilities, 
and how that pertains to the instant claim, information that 
is the objective of notice under the Hupp decision. The 
appellant has clearly stated on several occasions that she is 
only referring to service-connected posttraumatic stress 
disorder (PTSD) as the basis for service connection for the 
cause of the Veteran's death. It follows that the absence of 
fully compliant Hupp notice has not been detrimental in this 
case. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced). 
 
The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). The initial VCAA notice provided to the 
appellant met the above standard given that it preceded 
issuance of the July 2005 rating decision on appeal. The 
subsequent notice correspondence did not meet this 
requirement. However, the appellant has had an opportunity to 
respond to the relevant VCAA notice correspondence in advance 
of the May 2009 Supplemental SOC (SSOC) readjudicating her 
claim. During this timeframe, the RO/AMC has obtained a VA 
medical opinion addressing the determinative issue of whether 
the cause of the Veteran's death is etiologically linked to a 
service-connected disability. There is no indication of any 
further available evidence that must be associated with the 
record. The appellant has therefore had the full opportunity 
to participate in the adjudication of the claim. See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 
F.3d 1317 (Fed. Cir. 2007). 
 
The RO has taken appropriate action to comply with the duty 
to assist the appellant. This has involved supplementing the 
existing evidence of record through obtaining VA medical 
opinions which address the determinative medical questions in 
the present case. See Murphy v. Derwinski, 1 Vet. App. 78, 82 
(1990) (where reasonably raised by the record, consideration 
is required as to the likelihood of a relationship between 
the cause of the veteran's death and service, including 
obtaining a sufficient "medical-scientific basis" on this 
question). In support of her claim, the appellant herself has 
provided letters from several medical professionals who 
treated the Veteran. She testified during a March 2008 Travel 
Board hearing before the undersigned. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the appellant. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Analysis of the Claim

The appellant contends that the Veteran's service-connected 
PTSD was a contributory factor in the cause of his death. The 
competent evidence has been reviewed as to whether there is 
substantial indication that PTSD was a contributory cause of 
death, as defined under the applicable regulations. Based 
upon the probative evidence of record, the preponderance of 
the evidence is against the claim, and the appeal will be 
denied.

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death. 38 
U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.312(a) (2008). This determination will be made by 
exercising sound judgment, without recourse to speculation, 
after a careful analysis of all the facts and circumstances 
surrounding the death, including, particularly, autopsy 
reports. Id. A service-connected disability will be 
considered the principal cause of death when the disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is inherently one not related to the principal cause. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown there was a 
causal connection. 38 C.F.R. § 3.312(c). See, e.g., 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) 
(addressing requirements for consideration of disabilities 
attributable to service as contributory, as well as direct 
cause of death in dependency and indemnity compensation (DIC) 
claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).

The Veteran's immediate cause of death in 2005 was 
cardiorespiratory arrest. The underlying causes of death were 
considered hypostatic pneumonia/renal failure, and metastatic 
prostate cancer.

At the time the Veteran died he was in receipt of service 
connection for PTSD, rated as 50 percent disabling; bilateral 
sensorineural hearing loss, rated at 40 percent; myositis 
ossificans, right hip, rated at 10 percent; shell fragment 
wound residuals to the left thigh and right knee, each rated 
at 10 percent; and healed scars of the right and left arms, 
each rated noncompensable.

The appellant has provided three treatment providers' letters 
in support of her claim. The April 2005 correspondence from a 
VA physician, Dr. J.M. states that he had been the Veteran's 
primary care physician for the previous three years, and had 
been the first to determine that the Veteran might have 
prolonged PTSD and accompanying symptoms. The physician 
expressed the opinion that the Veteran's longstanding anxiety 
disorder more likely than not was a contributing factor to 
his atherosclerotic cardiovascular disease. 

Through correspondence that same month, Dr. G.K. a private 
chiropractor indicated he had treated the Veteran for several 
years for stress and neuromuscular disorders. He stated the 
opinion that PTSD, if not treated early could be a cause of 
cardiac problems and a contributing factor in various forms 
of cancer.

The letter from another chiropractor that month, Dr. J.S., 
states he had observed that PTSD could be a factor in any 
continuing disability. He indicated that it had been his 
experience that when patients did not receive specific and 
continuous treatment for mind and body, any degeneration of 
bodily organs, including cardiac arrest could occur.

A May 2005 VA medical opinion for Compensation and Pension 
purposes is of record. The evaluating physician indicated 
that he had been requested to opine as to the relationship 
between the Veteran's cardiorespiratory arrest or 
atherosclerotic heart disease, and his anxiety/PTSD 
condition. The VA examiner found that based on the available 
information, he could not relate the Veteran's 
atherosclerotic heart disease or his death to his anxiety or 
PTSD without resorting to speculation. The physician 
explained that such a relationship was not established to his 
knowledge, and atherosclerotic heart disease was usually 
multifactorial in etiology.

In May 2008, the Board remanded this case, in part to obtain 
a more comprehensive opinion on whether PTSD was a 
contributory cause of the Veteran's death. In particular, the 
Board requested medical findings as to whether PTSD 
substantially and materially contributed to one or more of 
the underlying causes of death, metastatic prostate cancer or 
hypostatic pneumonia/renal failure, and not limited to the 
immediate cause which was cardiopulmonary arrest. 

A February 2009 VA medical opinion states that the examiner 
had reviewed the three medical opinions already on file 
linking PTSD to the Veteran's death. The examiner stated that 
while PTSD is generally understood to contribute to physical 
ailments that could contribute to conditions such as cancer 
or cardiorespiratory arrest, to his knowledge, there had not 
been a specific causal link established in the medical 
literature between PTSD and metastatic prostate cancer, 
cardiorespiratory arrest, or hypostatic pneumonia/renal 
failure. Also, to his knowledge, PTSD was not well known to 
contribute substantially and material to death from 
metastatic prostate cancer, cardiorespiratory arrest, or 
hypostatic pneumonia/renal failure. 
The evaluating psychiatrist concluded that taking into 
account the field of psychiatry's current understanding of 
PTSD as related to medical illness, it was less likely as not 
that PTSD caused or contributed substantially or materially 
to the Veteran's death. The examiner noted his review of the 
claims file in providing these conclusions. Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

The Board finds that on the balance the above-referenced 
February 2009 VA medical opinion presents the most well-
reasoned and probative assessment with regard to evaluating 
the claim for service connection for the cause of the 
Veteran's death. 

The Board has the province to weigh medical opinions of 
record and determine which to accept as most persuasive. See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993). See also 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998). In so doing, the Board is 
mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another. See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

When reviewing the merits of the February 2009 VA 
psychiatrist's opinion, the examiner expressed his findings 
based on not only review of the claims file, but thorough 
consideration of medical literature within his purview as to 
demonstrated secondary pathology that would result from PTSD. 
The opinion thus was grounded in one or more outside sources 
of objective fact. See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical opinion 
evidence is based in part upon the medical expert's knowledge 
and skill in analyzing the data, and the medical conclusion 
the physician reaches). Another probative factor in 
considering this opinion is that the examiner addressed the 
plausible likelihood of any relationship between service-
connected PTSD and each condition listed as having been an 
underlying cause of death. Although the immediate cause of 
death was cardiopulmonary arrest, there was necessary 
consideration of all precipitating illnesses that may have 
been relevant. 

The opinions which have been set forth to the contrary were 
not conclusive pronouncements. The two opinions from treating 
chiropractors expressed what might have or could have been 
the case without more definitive statements, and further 
discussed general medical observations on the secondary 
effects of PTSD but absent discussion of what actually 
occurred in this case. See e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical professional's use of equivocal 
terms such as "may" or "may not" was too speculative to 
constitute a definitive opinion on issue of causation). 

The April 2005 opinion of Dr. J.M., a VA physician moreover 
relates PTSD to atherosclerotic disease, however there is no 
indication that the Veteran ever in fact had this disorder or 
that it otherwise had any role in the events preceding his 
death. While each of these medical professionals directly 
treated the Veteran during his lifetime, this factor alone 
does not entitle their respective opinions to a greater 
degree of probative weight than a nontreatment provider. See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993) (VA has declined to 
adopt a "treating physician rule" that additional 
evidentiary weight is presumptively afforded to the opinion 
of a physician who treats the veteran). 

In view of the above, the Board assigns greater probative 
value to the February 2009 VA examiner's opinion that found 
it unlikely for there have manifested a link between service-
connected PTSD and the cause of the Veteran's death, based 
upon sufficient consideration of both identified immediate 
and underlying causes of death in this case. See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances). See also Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).

Also considered are whether the immediate and underlying 
causes of death are associated to any extent with another 
incident of the Veteran's service. Each of these conditions 
appears to have been relatively recent in origin. There are 
VA outpatient records in June 2000 which note some treatment 
measures taken at that time for prostate cancer, but no 
indication of such having occurred any earlier including 
within proximity to the time period in which the Veteran had 
military service. There is likewise no indication or 
suggestion that another service-connected disability, 
including hearing loss or residuals of shell fragment wounds 
in the left thigh and right knee, had any contributing role 
in the cause of the Veteran's death, nor has that been 
alleged. The stated theory of entitlement concerns entirely 
the claimed contributing effect of the Veteran's service-
connected PTSD. On the basis noted above, the probative 
evidence is against finding that PTSD represented a 
contributing cause of death. 

Accordingly, a causal connection between the cause of the 
Veteran's death and service is not demonstrated. The Board 
has also considered the appellant's own assertions in support 
of this claim; however, as a layperson without the requisite 
background and training her statement on medical causation 
cannot be dispositive and requires consistent medical 
evidence. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for the cause of the Veteran's death. 
The preponderance of the evidence is unfavorable on this 
claim, and hence the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski,             1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


